  Exhibit 10.3


 
THIRD ADDENDUM TO EXCLUSIVE LICENSE AGREEMENT
 
This THIRD ADDENDUM TO EXCLUSIVE LICENSE AGREEMENT (this “First Amendment”) is
made as of the 11th day of May, 2020, by and between Marv Enterprises, LLC a
Limited Liability Company organized and existing under the laws of the
Commonwealth of Pennsylvania (“Marv”) with an address of P.O. Box 1332,
Hermitage, PA 16148 and Premier Biomedical, Inc.., a Nevada corporation with its
principal business address at 1362 Springfield Church Road, Jackson Center, PA
16133 (“Licensee”).
 
WHEREAS, Marv and Licensee have previously entered into an Exclusive License
Agreement with effective date of May 12, 2010;
 
WHEREAS Marv and Licensee have previously entered into a First Addendum on
August 17, 2011;
 
WHEREAS Marv and Licensee have previously entered into a Second Addendum on
December 27, 2011; and
 
WHEREAS, the parties wish to further amend the Agreement as set forth herein to
be consistent with the actions of the parties since the effective date of the
Exclusive License Agreement up to an including the effective date of this Third
Addendum.
 
NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency which are hereby acknowledged, the
parties hereby agree as follows:
 
That under the Second Addendum 1.(i) and (ii), the Applications listed in
Appendix A current as of the effective date of this agreement, are not refused
by Premier and that Premier will pay Marv for expenses of all patent work. And
that under 1. (iii), Premier will be the exclusive licensee under and as part of
the Original Agreement.
 
IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first written above.
 

LICENSEE

LICENSOR
 
By    [prem.jpg]    5/11/2020

 
 


By /s/ Mitchell S. Felder 
 
William Hartman
 
 
Mitchell S. Felder 

 
CEO and President of Premier Biomedical, Inc.  
 
 
Marv Enterprises, LLC
 

 
 
 


